Citation Nr: 0627475	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arteriovenous 
malformations of the brain.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Albuquerque RO.  In December 2004, the 
case was remanded for additional development and compliance 
with due process requirements.


FINDINGS OF FACT

1.  Arteriovenous malformation of the brain is congenital in 
origin.

2.  The preponderance of the evidence is against finding that 
any pathology was superimposed on the arteriovenous 
malformations during, or as a result of any event in, service 
or as a result of the veteran's service-connected post-
traumatic stress disorder (PTSD); associated seizures were 
not manifested in service or in the first year following the 
veteran's discharge from active duty; and it is not shown 
that the arteriovenous malformations increased in severity 
during the veteran's service..

3.  Peripheral neuropathy was not manifested in service, and 
it is not shown that the veteran currently has peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  Service connection for arteriovenous malformations of the 
brain is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

2.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

August 2001 and October 2001 letters (prior to the decision 
on appeal) provided the veteran notice of evidence needed to 
support his claims and advised him of his and VA's 
responsibilities in the development of the claims.  He was 
provided additional notice (including to submit relevant 
evidence in his possession) via follow-up letters in August 
2003, February 2004, and November 2005.  March 2006 
correspondence advised him of ratings and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)).  November 2002 and August 2005 statements of 
the case (SOCs) and January 2004 and January 2006 
supplemental statements of the case (SSOCs) notified him of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claims.  As the 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.
Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that remain 
outstanding and, in March 2006, informed the RO that he had 
no additional evidence to submit.  VA's duty to assist is 
also met.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background 

The veteran's service medical records do not include any 
complaints, findings, or diagnoses related to arteriovenous 
malformation of the brain or peripheral neuropathy.  A 
September 1966 enlistment examination report does not note 
any findings or complaints related to either disability; 
neurological evaluation was normal.  May 1969 periodic and 
November 1969 separation examinations were also devoid of any 
symptoms, findings, or diagnosis of arteriovenous 
malformation of the brain or peripheral neuropathy; 
neurologic evaluations were normal.  Medical history reports 
in May 1969 and November 1969 reflect that the veteran had 
not had neuritis, paralysis, or epilepsy or fits.  

In September 1973, the veteran was admitted to Good Samaritan 
Hospital after suffering a generalized seizure.  Treatment 
records reflect that he reported he had never previously had 
a seizure.  He denied a history of trauma or inflammatory 
process, but reported that he was born a "blue baby" at 
home with some difficulty.  He indicated that he initially 
noticed difficulty grasping things with his left hand and 
that he previously had some problems with his left hand 
involving buttoning objects and doing fine skilled movements.  
Later in the day he developed clonic jerking movements in his 
left, upper extremity, which developed into a generalized 
seizure.  On examination, motor, sensory, reflex, cranian 
nerve, and cerebellar examinations were completely within 
normal limits.  The diagnosis was Jacksonian seizure with 
subsequent grand mal seizure, possibly related to birth 
anoxia.

Records from Bernalillo County Medical Center from December 
1973 to January 1974 reflect that the veteran was 
hospitalized in connection with his seizure.  He denied 
having any seizure since September 1973, but reported that he 
had persistent numbness and tingling in the left hand and 
forearm.  He reported a childhood automobile accident in 
which he was knocked over but not knocked out; he was not 
hospitalized.  He recalled an incident when he stopped taking 
his medication for two days and had the beginnings of a 
seizure in the left hand and face.  An EEG was normal; an 
arteriogram revealed diffuse mild cerebral atrophy, probably 
secondary to old trauma.  Motor strength was normal with a 
slight decrease in left wrist extension.  Sensory examination 
was normal with the exception of a slight decrease in upper 
extremity sensation below the elbow and slight decreases in 
2-point discrimination in the same area and in the left lower 
lip.  The diagnoses were left sided focal seizures and 
diffuse mild cerebral atrophy.  February to March 1975 
treatment records show impressions of a single focal seizure 
and seizure disorder of undetermined etiology.

September and December 1980 VA treatment records note 
complaints of numbness and tingling in the left hand and 
fingers.  Nerve conduction studies were normal.

A January 1983 statement from Dr. K. N. indicates the veteran 
underwent extensive evaluation of his seizures in December 
1973.  The impression was arterial venous malformation.  

A November 1989 statement from Dr. R. A. indicates the 
veteran sought treatment for a loss of sensation in the left 
hand, tingling, and intermittent inability to use the left 
extremity.  He also complained of pain and tremors in the 
left arm and a one-week history of a burning sensation in the 
left wrist that occurred every five minutes.  
Electrodiagnostic studies did not support a diagnosis of 
carpel tunnel syndrome.  The impression was possible focal 
seizures. 

On May 2001 VA Agent Orange Registry examination, the veteran 
reported that he experienced intermittent tingling of the 
left hand while serving in Vietnam, but did not report it to 
anyone.  He indicated that the tingling became more 
pronounced over the next few years, but he still did not 
report it or seek an evaluation.
On June 2001 VA Agent Orange Registry examination, the 
veteran reported that he had left hand symptoms since 1973.  
The impression on nerve conduction studies was that left 
medial and ulnar motor and sensory nerve conductions were 
normal.  There was no evidence of "agent orange" 
neuropathy.  The etiology of his numbness was unclear, but 
apparently non-neurological in origin.  The diagnosis was 
paresthesias of unknown etiology but with no sign of 
peripheral neuropathy.

On July 2001 VA neurological examination, the veteran 
indicated that he never had a seizure prior to or after the 
1973 episode.  He denied any neurological abnormalities.  The 
impression was arterial venous malformation.  The physician 
added that the veteran had no neurologic problems beyond the 
left hand tingling and finger numbness that may have caused a 
seizure in 1973 for unknown reasons.  

On March 2002 VA peripheral nerve examination, the claims 
file was not available for review.  The veteran reported 
onset of left hand numbness in 1968 while he was in Vietnam.  
He stated that he could not feel his rifle in his left hand, 
and that he cut his face shaving because unable to feel the 
razor on his face.  He advised that MRIs had revealed at 
least six arterial venous malformations.  His current 
symptoms were left hand numbness, and tingling and stiffness 
similar to paralysis with stress.  The examiner stated that 
there was no evidence of peripheral neuropathy.  The examiner 
commented that the veteran's arteriovenous malformations of 
the brain were first symptomatic in service and opined that 
the condition's symptoms were as likely as not related to 
military service, but that arteriovenous malformations 
themselves were unrelated to military service.  

VA medical records from February 2001 to January 2004 reflect 
complaints of left hand tingling.  An October 2002 treatment 
record notes the veteran reported having seizures secondary 
to stress.  His seizures were described as numbness and 
weakness to the left hand that lasted approximately five 
minutes two to three times a week.  In July 2003, he 
complained of episodes of paroxysmal change in sensation in 
the left upper extremity and episodes of slurred speech.  The 
impression was likely partial seizures affecting the left 
upper extremity related to the cavernous angioma in the right 
cerebral sensorimotor cortex.  The impression on January 2004 
neurology consultation was likely partial seizures.  
An August 2004 statement from the veteran's ex-wife stated 
that she met him in July 1969.  She recalled having a 
discussion with him about numbness and tingling of the 
fingers on his left hand.

On February 2005 VA peripheral neuropathy examination, the 
veteran's medical history was noted, and it was noted that 
his claims file was reviewed.  He indicated that he had some 
strange sensations in his left arm that also occurred around 
the time when he had his first seizure in Vietnam.  He 
reported that since his grand mal seizure he occasionally had 
simple partial seizures of sensory tingling in his left hand.  
The examiner noted that no sensory deficits were found on 
examinations as late as in 2003.  An MRI scan had shown that 
the veteran had multiple lesions consistent with 
arteriovenous malformations and a lesion in the right 
hemisphere near the central sulcus, which would correspond to 
the left hand area.  The impression was seizure disorder, 
including both grand mal and simple partial seizures, 
secondary to arteriovenous malformations and a bleed.  The 
veteran's subjective complaint of sensory change in his hand 
was not likely to be peripheral neuropathy nor likely to be 
due to the arteriovenous malformation.  The examiner stated 
that the veteran's arteriovenous malformation was congenital.  
He noted that the veteran was hospitalized for the first 
seizure, and that there was no record of prior seizure.  He 
added that there was no clear evidence from military records 
that the arteriovenous malformation became worse or that it 
was impacted by his PTSD.  The examiner provided references 
to studies on persons with similar genetic defects.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If a 
seizure disorder (as a chronic disease, i.e., an epilepsy or 
organic disease of the nervous system) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.
To establish service connection for a claimed disability, 
there must be medical evidence of current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the disease or injury in service 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

Arteriovenous malformation

The record clearly establishes that the veteran's 
arteriovenous malformations of the brain are a congenital 
anomaly.  The February 2005 VA examiner so indicated, and 
there is no competent evidence to the contrary.  Congenital 
or developmental abnormalities, of themselves, are not 
compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, if acquired pathology is superimposed on such 
abnormality during service, the acquired pathology may be 
service-connected.  See Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995).  

In essence, the veteran's theory of entitlement in this case 
is that his seizure disorder results from pathology 
superimposed on the arteriovenous malformations of the brain 
during his service.  In support of this theory, he alleges 
that symptoms of his seizure disorder became manifest in 
service (and that he had an initial seizure in service).  
Seizures were not noted in service, and there is no competent 
(medical) evidence that a seizure disorder was manifested in 
the first postservice year.  Consequently, service connection 
for any arteriovenous malformations-related seizures on the 
basis that they were first manifested in service, or on a 
presumptive basis (for chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

Significantly, a March 2002 VA examiner stated that that the 
veteran's seizures were first symptomatic in service (and as 
likely as not related to service).  However, that examiner 
did not review the veteran's claims file (it was indicated 
that the claims file was unavailable).  Consequently, he 
relied on the veteran for his medical history.  The history 
noted on that examination is inconsistent with the record, as 
the veteran's service medical records are entirely negative 
for any mention of seizures (or any neurological 
complaints/problems).  Although the history the veteran 
provides more recently (e.g., on February 2005 VA 
examination) includes reports of a an initial seizure in 
service (and in support he also offers an ex-wife's vague 
statement recalling a discussion about numbness and 
tingling), when he was hospitalized for his initial 
documented seizure in 1973, he specifically denied any prior 
seizures.  As the history noted in 1973 was much more 
contemporaneous than recollections 30 or more years later, 
and as it was elicited in conjunction with treatment being 
provided it is considered more reliable.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Consequently, the February 
2005 VA examiner's opinions are more persuasive because that 
examiner (a Chief of Neurology Service) reviewed the claims 
file and provided an explanation for his opinions.  He noted 
there was no evidence of the arteriovenous malformations in 
service and no medical evidence of seizures prior to the late 
1973 hospitalization, and opined, in essence, that the 
claimed disabilities (arteriovenous malformations of the 
brain and seizures were unrelated to service (and that PTSD 
did not aggravate the disability).  As he supported his 
conclusions with and explanation of the rationale, and 
offered citations to supporting studies, his opinions are the 
most probative evidence in these matters.  

The veteran's own assertions that his arteriovenous 
malformations of the brain (and related seizures) are related 
to service are not competent evidence, as he is a layperson, 
untrained in determining medical etiology.  See Espiritu, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.

Peripheral neuropathy

The threshold requirement that must be addressed here (as in 
any claim seeking service connection) is whether there is 
competent evidence of the disability for which service 
connection is sought.  See 38 U.S.C.A. § 1110; Hickson, 
supra.  Without competent evidence (a medical diagnosis) of a 
current disability, there is no valid claim of service 
connection for such disability.  The veteran's service 
medical records do not reflect any complaints, findings, or 
diagnoses of representative of peripheral neuropathy.  
Furthermore, while available postservice medical records (VA 
and private) note the veteran's complaints of left hand 
numbness and tingling, such complaints have not been linked 
to a diagnosis of peripheral neuropathy.  On February 2005, 
VA examination, the examiner found that the veteran's 
symptoms were not due to peripheral neuropathy (and a 
previous, March 2002, examiner also specifically found no 
evidence of peripheral neuropathy).  The veteran's assertions 
that he has peripheral neuropathy are not competent evidence 
as he is a layperson and lacks the expertise to opine in 
matters of medical diagnosis or etiology.  Espiritu, supra.  
Without a current diagnosis of peripheral, service connection 
for such disability is not warranted.  The preponderance of 
the evidence is against this claim.  Hence, it must be 
denied. 


ORDER

Service connection for arteriovenous malformations of the 
brain is denied.

Service connection for peripheral neuropathy is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


